Exhibit 10.2

LIMITED WAIVER, CONSENT AND FIRST AMENDMENT TO

COLLATERAL AND SERVICING AGREEMENT

This Limited Waiver, Consent and First Amendment to Collateral and Servicing
Agreement (this “First Amendment”) is entered into as of July 29, 2016, by and
among Diamond Resorts/CO Borrower 2016, LLC, a Delaware limited liability
company, as borrower (the “Borrower”), Diamond Resorts Financial Services, Inc.,
a Nevada corporation, as servicer (the “Servicer”), Diamond Resorts/CO Seller
2016, LLC, a Delaware limited liability company, as seller (the “Seller),
Diamond Resorts Corporation, a Maryland corporation (“Diamond Resorts
Corporation”), Diamond Resorts Holdings, LLC, a Nevada limited liability company
(“Holdings”), Diamond Resorts International, Inc., a Delaware corporation
(“Parent” and together with Diamond Resorts Corporation and Holdings, the
“Performance Guarantors; the Performance Guarantors, together with Borrower,
Servicer and Seller, the “Credit Parties”), Wells Fargo Bank, National
Association, a national banking association, as collateral agent (the
“Collateral Agent”), as paying agent (the “Paying Agent”), as custodian (the
“Custodian”) and as back-up servicer (the “Back-Up Servicer”) and Capital One,
National Association, as administrative agent of the Lenders pursuant to the
Loan Agreement (the “Administrative Agent”)

RECITALS

A. WHEREAS, Borrower, Servicer, Collateral Agent, Paying Agent, Custodian,
Back-Up Servicer and Administrative Agent entered into that certain Collateral
and Servicing Agreement, dated as of May 11, 2016 (as amended, restated,
modified or supplemented, the “CSA”);

B. WHEREAS, (a) investment funds or affiliates of investment funds that are
advised, managed or controlled by Apollo Global Management, LLC or its
affiliates (collectively, the “Sponsor”) intend to enter into an agreement to
merge a subsidiary of a newly-formed holding company (such holding company, “New
Holdings”) into an indirect parent entity of the Borrower and the Servicer (such
indirect parent entity, which may be Diamond Resorts International, Inc.,
“Target”), (b) Holdings will be controlled by the Sponsor and/or certain
co-investors arranged or designated by the Sponsor, (c) Target will survive such
merger as a direct or indirect wholly-owned subsidiary of Holdings and (d)
Target and one or more subsidiaries of New Holdings (other than the Borrower)
will enter into one or more senior credit facilities (collectively, the “Senior
Facilities”) to finance the merger and provide working capital to Target and its
subsidiaries (other than the Borrower) (such transactions, collectively, the
“Acquisition Transaction”);

C. WHEREAS, the Credit Parties have requested (a) the consent of Administrative
Agent to the Acquisition Transaction and (b) certain modifications to the CSA in
connection with the Acquisition Transaction;

D. NOW, THEREFORE, in consideration of the parties’ mutual promises in this
First Amendment, and for other good and valuable consideration, the sufficiency
of which is hereby acknowledged, the parties agree as follows:

AGREEMENT

1. Recitals. The Recitals are incorporated in this First Amendment as set forth
above.

2. Definitions. Any capitalized terms not specifically defined herein will have
the meaning ascribed to them in the CSA.



--------------------------------------------------------------------------------

3. Consent to Acquisition Transaction and Waiver. Subject to the satisfaction of
the conditions precedent set forth herein, the Administrative Agent hereby
consents to the Acquisition Transaction and acknowledges that this consent
satisfies the requirement for a written consent set forth in clause (k) of the
definition of “Event of Default” set forth in Annex A of the CSA. To the extent
the consummation of the Acquisition Transaction would have the practical effect
of resulting in any breach under the Transaction Documents (e.g., a Funding
Termination Event, Event of Default, Servicer Event of Default, Amortization
Event or other Default or default thereunder), the Administrative Agent hereby
waives and, to the extent required under the Transaction Documents, any
requisite Lenders hereby waive any such breach or other default, effective
immediately as of the closing of the Acquisition Transaction, and, at the
direction of the Administrative Agent, the Collateral Agent, Paying Agent and
Custodian hereby acknowledge such waiver. No such waiver shall extend to any
subsequent or other event, default or occurrence or impair any related rights of
Administrative Agent and the Lenders relating thereto.

4. Amendments to CSA. Effective as of the First Amendment Effective Date (as
defined below), the CSA is hereby amended as follows:

 

  (a) Amendments to Certain Defined Terms. Effective as of the date hereof, the
following definitions contained in Annex A to the CSA are hereby amended and
restated in their entirety as set forth below:

“Permitted Holder” shall mean (i) prior to the consummation of the Acquisition
Transaction, Stephen J. Cloobeck and David F. Palmer, their respective estates,
immediate family members, descendants and legal representatives and any Person
under their respective or joint Control, (ii) after the consummation of the
Acquisition Transaction, Apollo Global Management, LLC, any of the Affiliates of
Apollo Global Management, LLC or any other Person satisfactory to Administrative
Agent, in its reasonable discretion and (iii) at any time, any Person acting in
the capacity of an underwriter (solely to the extent that and for so long as
such Person is acting in such capacity) in connection with a public or private
offering of Equity Interests in Parent.

 

  (b) Addition of Certain Defined Terms. The following definitions are hereby
added to Annex A to the CSA in their proper alphabetical order to read as
follows:

“Acquisition Transaction” shall mean the consummation of the Acquisition
Transaction (as such term is defined in the First Amendment), provided, that the
Acquisition Transaction shall not be considered to have been consummated until
the satisfaction or waiver of all conditions precedent to such purchase set
forth in the definitive documentation related thereto has occurred.

“First Amendment” shall mean that certain Consent and First Amendment to
Collateral and Servicing Amendment, dated as of July 29 2016, by and among
Borrower, Seller, Servicer, each Performance Guarantor, Administrative Agent,
each of the Lenders, Collateral Agent, Back-Up Servicer, Paying Agent and
Custodian.

 

2



--------------------------------------------------------------------------------

  (c) Amendment of the Defined Term “Event of Default”. The definition of “Event
of Default” set forth in Annex A to the CSA shall be amended by (i) deleting the
period at the end of clause (r) thereof and replacing it with “; or” and (ii)
adding clause (s) to the end thereof as follows:

“(s) At any time after the consummation of the Acquisition Transaction, any
failure of any Permitted Holder to, within ten (10) Business Days following a
request by Administrative Agent or any Lender, provide all documentation and
other information that Administrative Agent or such Lender requests in order to
comply with its ongoing obligations under applicable “know your customer” and
anti-money laundering rules and regulations, including the USA PATRIOT Act,
including, but not limited to, all information of the type that may be requested
pursuant to Section 13.10 of the CSA.”

5. No Other Waiver. Except as expressly set forth in this First Amendment,
nothing contained in this First Amendment, or any other communication among
Administrative Agent and any other party to any of the Transaction Documents
shall be construed as a waiver by Administrative Agent or Lenders of any
covenant or provision of the CSA, the other Transaction Documents, this First
Amendment or any other contract or instrument among the Credit Parties,
Administrative Agent and/or Collateral Agent, Back-Up Servicer, Paying Agent,
Custodian, or of any similar future transaction and the failure of
Administrative Agent and/or Lenders at any time or times hereafter to require
strict performance by the Credit Parties of any provision thereof shall not
waive, affect or diminish any right of Administrative Agent and/or Lenders to
thereafter demand strict compliance therewith. Except as expressly set forth
herein, nothing contained in this First Amendment shall directly or indirectly
in any way whatsoever either: (i) impair, prejudice or otherwise adversely
affect Administrative Agent’s, Collateral Agent’s or any Lender’s right at any
time to exercise any right, privilege or remedy in connection with the CSA or
any other Transaction Documents, each as amended hereby, (ii) except as
expressly provided herein, amend or alter any provision of the CSA or any other
Transaction Documents or any other contract or instrument, or (iii) constitute
any course of dealings or other basis for altering any obligation of any Credit
Party under the CSA or any other Transaction Documents or any right, privilege
or remedy of Administrative Agent, Collateral Agent or any Lender under the CSA,
any other Transaction Document or any other contract or instrument.

6. Conditions Precedent. The effectiveness of this First Amendment is subject to
the satisfaction or written waiver, in the sole judgment of Administrative
Agent, of the following conditions (the date on which the conditions have been
satisfied or waived in writing by Administrative Agent being the “First
Amendment Effective Date”):

 

  (a) the execution and delivery of this First Amendment by all parties hereto;

 

  (b) no Default or Event of Default shall have occurred and be continuing;

 

  (c) all actions shall have been taken by each Credit Party to authorize this
First Amendment; and

 

  (d) the Credit Parties shall have paid to Administrative Agent all documented,
out-of-pocket expenses and other amounts owed to or incurred by Administrative
Agent in connection with this First Amendment.

Each Credit Party shall be deemed to represent and warrant to Administrative
Agent that such conditions have been satisfied upon the release of their
respective signatures to this First Amendment.

7. Representations and Warranties. Each of the Credit Parties, jointly and
severally, expressly reaffirms all of its representations and warranties in the
Loan Agreement and each other Transaction Document, after and as amended hereby,
to which it is a party as true and correct in all material respects (without
duplication of any other materiality qualifier contained therein) as of the date

 

3



--------------------------------------------------------------------------------

of this First Amendment (except such representations and warranties that
expressly relate to an earlier date, which shall be true and correct in all
material respects as of such earlier date (without duplication of any other
materiality qualifier contained therein)), including, without limitation, all
representations and warranties in Section 4.1 of the Credit Agreement and
Sections 12.1 and 12.2 of the CSA.

8. Ratification. All of the terms and conditions of the CSA and the other
Transaction Documents remain in full force and effect and none of such terms and
conditions are, or shall be construed as, otherwise amended or modified, except
as specifically set forth herein. The Credit Parties confirm that the term
“Indebtedness”, as used in the Loan Agreement and the other Transaction
Documents, shall include all Indebtedness of the Credit Parties under the Loan
Agreement and the CSA (as amended by this First Amendment), the Notes, if any,
and each other Transaction Document. Each Credit Party hereby ratifies and
confirms the Liens and security interests granted under the
Transaction Documents and further ratifies and agrees that such Liens and
security interests secure all Indebtedness now, hereafter or from time to time
made by, owing to or arising in favor of Administrative Agent or Lenders
pursuant to the Transaction Documents (as now, hereafter or from time to time
amended).

9. Signatures. This First Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all of
which counterparts together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
First Amendment by telecopier, facsimile machine, PDF or other electronic means
shall be as effective as delivery of a manually executed counterpart of this
First Amendment.

10. Miscellaneous. From and after the First Amendment Effective Date, each
reference in the Transaction Documents to any particular “Transaction Document”
or “Transaction Documents” shall refer to such Transaction Document or
Transaction Documents, as amended hereby. This First Amendment shall be governed
by the same laws governing the CSA. THE PARTIES HERETO KNOWINGLY, VOLUNTARILY
AND IRREVOCABLY WAIVE ANY RIGHT TO A JURY TRIAL IN CONNECTION WITH THIS FIRST
AMENDMENT. The provisions of this First Amendment shall be binding upon and
inure to the benefit of the Credit Parties, Administrative Agent and Lenders,
Collateral Agent, Paying Agent, Custodian and Back-Up Servicer and their
respective successors and permitted assigns, except that no Credit Party may
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of Administrative Agent and each Lender.

[Signature Pages to Follow]

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed as of the date first above written.

 

DIAMOND RESORTS/CO BORROWER 2016, LLC, as Borrower By:  

/s/ Lillian Luu

Name:   Lillian Luu Title:   Treasurer DIAMOND RESORTS FINANCIAL SERVICES, INC.,
as Servicer   By:  

/s/ Lillian Luu

  Name:   Lillian Luu   Title:   Treasurer DIAMOND RESORTS/CO SELLER 2016, LLC,
as Seller   By:  

/s/ Lillian Luu

  Name:   Lillian Luu   Title:   Treasurer DIAMOND RESORTS CORPORATION, as
Performance Guarantor By:  

/s/ Lillian Luu

Name:   Lillian Luu Title:   Treasurer DIAMOND RESORTS HOLDINGS, LLC, as
Performance Guarantor By:  

/s/ Lillian Luu

Name:   Lillian Luu Title:   Treasurer DIAMOND RESORTS INTERNATIONAL, INC., as
Performance Guarantor By:  

/s/ Lillian Luu

Name:   Lillian Luu Title:   Treasurer



--------------------------------------------------------------------------------

CAPITAL ONE, NATIONAL ASSOCIATION, as Administrative Agent and a Lender By:  

/s/ April Skoien

Name:   April Skoien Its:   VP - Portfolio Management



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Collateral Agent, Paying Agent,
Custodian and Back-Up Servicer By:  

/s/ Joneen Noyle

Name:   Joneen Noyle Title:   Assistant Vice President